Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/22 has been entered.

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Claims 1, 2, 4, 5, 7-10, 13, 14, 16-18, and 20 are pending. 
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo, US 201302488890 A1 (hereinafter “Yoo”), in view of Kameda, US 20200272001 A1 (hereinafter “Kameda”).
Regarding claim 1, Yoo discloses a light emitting diode (LED) module (abstract, organic light emitting diode display), comprising: 
an integrated substrate (As shown in FIG. 1, the OLED display 101 includes a substrate 111 divided into the display area DA and a non-display area NA. A plurality of pixels PE are formed in the display area DA of the substrate 111, and one of more driving circuits GD and DD are formed in the non-display area NA.) comprising: 
a plurality of LEDs (fig. 1, 7, paragraph 34, 54, plurality of pixel PE each comprising an OLED); 
a glass substrate (fig. 7, substrate 111, paragraph 63, substrate 111 may be an insulating substrate formed of glass); and 
a signal wiring layer provided on the glass substrate, the signal wiring layer comprising a plurality of signal electrodes configured to supply a data signal to the plurality of LEDs and a plurality of reference electrodes configured to ground the plurality of LEDs (see fig. 7, the layers disposed above glass substrate and buffer layer 120, paragraphs 57-72, plurality of signal electrodes, i.e. source electrode 176, drain electrode 177, gate electrode 160 configured to transmit signal from data line DL to pixel electrode 71 as part of LED pixels, fig. 6, paragraphs 41, 71-73, OLED pixel comprise common/cathode electrodes 73 connected to ground, and one of conductive pattern 2603a or 2603b configured to supply ground voltage); and 
a conductive pattern provided on at least one surface of the integrated substrate (fig. 2-5, 7, paragraphs 41-51, one of conductive pattern 2603a or 2603b configured to supply ground voltage to OLED pixel).
wherein the integrated substrate further comprises a first substrate (fig. 7, layer 180 and above), on which the plurality of LEDs (fig. 7, LED 700) are provided, and a second substrate (fig. 7, layer 160 and below, where source electrode 176, drain electrode 177, gate electrode 160 are placed), 
wherein the signal wiring layer further comprises a plurality of scan lines and a plurality of data lines provided on the second substrate (see fig. 6, fig. 7, paragraphs 57-72, each OLED is connected to a scan/gate line and a data line via thin film transistor 10, wherein pixel capacitor is charged to potential corresponding to video signal voltage from data line when transformer 10 is turned on by scan/gate line, fig. 7, gate electrode 160 correspond to part of scan/gate line, source electrode 176 correspond to part of data line, and gate, source, and drain electrode are provided on second substrate 120-160),

    PNG
    media_image1.png
    788
    1343
    media_image1.png
    Greyscale
 
wherein the integrated substrate has a pair of surfaces and four side surfaces between the pair of surfaces, wherein the plurality of LEDs are provided on one of the pair of surfaces of the integrated substrate (see fig. 1, 2, the OLED display device with integrated substrate, paragraphs 33-35, the display device and integrated substrate comprises a top and a bottom surfaces, and four surrounding sides, wherein the plurality of OLED pixels are provided on top surface),
Yoo does not discloses the concept of conductive pattern connected to ground are further provided on edges/sides of display device to protect the device from electrostatic discharge, in particular Yao does not disclose:
wherein the conductive pattern is connected to at least one of the plurality of reference electrodes or a ground via an electronic path that is separate from an electronic path for supplying the data signal or grounding the plurality of LEDs, wherein an electrostatic discharge (ESD) current flows to at least one of the plurality of reference electrodes or the ground through the conductive pattern, in response to an ESD, wherein at least a portion of the conductive pattern is provided on at least one side surface among the four side surfaces of the integrated substrate, and wherein at least the portion of the conductive pattern is provided on at least one side surface of the second substrate.
The concept of providing conductive pattern on edges/sides of display device to protect the device from electrostatic discharge, however, is known in the art, such as taught by Kameda, which discloses a “display device includes a display module, and a display panel protection member made of a conductive material. At least a part of a side surface of the display module is covered with the display panel protection member. The display panel protection member is connected to a ground potential line, and blocks static electricity from outside” (abstract), wherein sides/edges of a display device and touch panel combination are covered by conductive pattern to protect the device from electrostatic discharge, see fig. 2, 3, paragraphs 24-32 (configuration of display device), 48-52 (configuration of electrostatic protection member), sides of display device and touch panel are covered by conductive pattern connected to separate ground line through a bottom bezel plate 115b made of metal material to protect the device from electrostatic discharge.

    PNG
    media_image2.png
    575
    958
    media_image2.png
    Greyscale
 
Yoo discloses a LED display device with multilayer wiring substrate and electrical component (LED) mounted on surface, the wiring substrate comprising conductive pattern to provide ground connection for LED components. Kameda discloses the concept of providing conductive pattern on edges/sides of display device to protect the device from electrostatic discharge, the conductive pattern separately grounded via a metal bezel plate at bottom of display device. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known concept of providing bottom grounded bezel and providing ESD protection to electrical components mounted on wiring substrate with conductive pattern on edges/sides of the display device, such as disclosed by Kameda, into the display device of Yoo, such that the LED module of Yoo further incorporate a bottom, grounded bezel plate made of metal material, and edges/sides of the LED module with all layered substrates, including the first substrate and the second substrate, are covered by electrostatic protection member connected to ground through bezel, the result would have been predictable and would constitute wherein the conductive pattern is connected to at least one of the plurality of reference electrodes or a ground via an electronic path that is separate from an electronic path for supplying the data signal or grounding the plurality of LEDs, wherein an electrostatic discharge (ESD) current flows to at least one of the plurality of reference electrodes or the ground through the conductive pattern, in response to an ESD, wherein at least a portion of the conductive pattern is provided on at least one side surface among the four side surfaces of the integrated substrate, and wherein at least the portion of the conductive pattern is provided on at least one side surface of the second substrate, and would provide the benefit of increased reliability and robustness of the electronic device by protection the device from electrostatic noise. 

Regarding claim 2, Yoo in view of Kameda discloses the LED module of claim 1, wherein at least another portion of the conductive pattern is provided on at least one side surface of the first substrate (Kameda, fig. 2, 3, see combination as made in rejection of claim 1, electrostatic protection member covers sides of all substrates including first substrate and second substrate). 

Regarding claim 4, Yoo in view of Kameda discloses the LED module of claim 1, further comprising: a plate on a surface of the glass substrate, the plate being connected to the conductive pattern, wherein the conductive pattern is connected to the ground through the plate (see combination as made in rejection of claim 1, Kameda fig. 2, 3, paragraph 32, display module with bezel and bottom plate of metal material, with conductive pattern 201 and 202 connected to ground line through the bezel plate).

Regarding claim 7, Yoo in view of Kameda discloses the LED module of claim 1, wherein the conductive pattern is connected to the ground through an external component (see combination as made in rejection of claim 1, Kameda fig. 2, 3, paragraph 32, display module with bezel and bottom plate of metal material, with conductive pattern 201 and 202 connected to ground line through external exposed bezel, herein the bezel constitute the external component).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Kameda, as applied in rejection of claim 1 above, and in further view of further view of Iguchi, US 20180254226 (hereinafter “Iguchi”).
Regarding claim 8, Yoo in view of Kameda discloses the LED module of claim 1. 
Yoo in view of Kameda further discloses wherein the signal wiring layer further comprises: an upper signal wiring layer provided between the plurality of LEDs and a first surface of the glass substrate (Yoo, fig. 7, layers 140, 160 and 180 above glass substrate 111 and buffer layer 120 and below layer 190, comprising signal electrodes).
Yoo in view of Kameda does not disclose in particular a lower signal wiring layer connected to the upper signal wiring layer and provided on a second surface of the glass substrate, the second surface facing opposite to the first surface of the glass substrate.
In similar field of endeavor of LED module, Iguchi discloses:
a light emitting diode (LED) module (fig. 1, 2, 4, display device with pixel array, comprising of plurality of pixel substrate on base substrate, paragraph 91), comprising: 
an integrated substrate (fig. 4, 6, 8-11, paragraphs 97, 112, integrated substrate with pixel substrate 200, based substrate 110 and film substrate 201) comprising: a plurality of LEDs (fig. 8-11, paragraph 112, LED chips 202 to 204, see also illustrate figures below); a substrate (fig. 8, 9, 11, paragraph 112, film substrate 201); and a signal wiring layer (fig. 8, fig. 11, signal wiring layer provided around the substrate 201) provided on the substrate, the signal wiring layer comprising a plurality of signal electrodes configured to supply a data signal to the plurality of LEDs (fig. 8, signal wires connected to signals such as Ri, Gi, Bi, TR, TG, TB, TRo, Ri, Roj, paragraphs 65, 66, “Activation of the row selection signal Roj in the pixel section 3(i, j) causes the red LED chip (R-LED) 13, the green LED chip (G-LED) 14, and the blue LED chip (B-LED) 15 to emit light for a predetermined period of time at intensities corresponding to the column data signals Ri, Gi, and Bi, respectively“) and a plurality of reference electrodes configured to ground the plurality of LEDs (see illustrate fig. 8, 11 below, paragraphs 101, 156, plurality of reference electrode connected to LEDs on one end to provide ground VSS signal, reference electrode provided in via hole 215 connected to ground plate 102 in fig. 6); and 

    PNG
    media_image3.png
    649
    1016
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    882
    975
    media_image4.png
    Greyscale


a conductive pattern provided on at least one surface of the integrated substrate, and connected to at least one of the plurality of reference electrodes or a ground (see illustrated Iguchi fig. 8 below, paragraphs 101, 156, the upper surface of LED module, i.e. the claimed one surface, with conductive pattern and reference electrode connected to LEDs on one end to provide ground VSS signal, reference electrode provided in via hole 215 connected to ground plate 102 in fig. 6, paragraph 133 “allows the wiring layers 111 and 112 (first wiring member) in the surface of the base substrate 100 and the wiring patterns 206 (second wiring member) in the surface of the pixel substrate 200 to be electrically connected by the via holes 215 at the respective terminal areas 108”)).

    PNG
    media_image5.png
    914
    973
    media_image5.png
    Greyscale

wherein the signal wiring layer further comprises: an upper signal wiring layer provided between the plurality of LEDs and a first surface of a base substrate (fig. 11, the layer wherein electrodes 206, 217 are disposed, on top surface of substrate 201); and a lower signal wiring layer connected to the upper signal wiring layer and provided on a second surface of the base substrate, the second surface facing opposite to the first surface of the glass substrate (fig. 11, the layer wherein electrodes 103-105, 107 are disposed, on bottom surface of substrate 201 opposite to top surface).

    PNG
    media_image3.png
    649
    1016
    media_image3.png
    Greyscale

Both Yoo in view of Kameda and Iguchi discloses LED modules with LED pixels driven by signal electrodes/wires. Iguchi discloses the concepts of separating signal wiring layer to an upper signal layer and a lower signal layer above and blow a base substrate. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of providing an additional lower signal wiring layer below a substrate in addition to an upper signal wiring layer, such as disclosed by Iguchi, into the display device of Yoo in view of Kameda, such that below the glass substrate of Yoo in view of Kameda an additional lower signal wiring layer is incorporated to provide the benefit of additional route available for various signals to be transferred, such is incorporation of a known concept into a know device to yield predictable result, and would constitute a lower signal wiring layer connected to the upper signal wiring layer and provided on a second surface of the glass substrate, the second surface facing opposite to the first surface of the glass substrate.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Kameda and Iguchi, as applied in rejection of claim 8 above, and in further view of further view of Schwarz, US 20210082884 (hereinafter “Schwarz”).
Regarding claim 9, Yoo in view of Kameda and Iguchi discloses the LED module of claim 1, 
Yoo in view of Kameda and Iguchi does not disclose in particular: a side wiring configured to connect the upper signal wiring layer to the lower signal wiring layer.
In other words, while disclosing conductive pattern connecting upper signal wiring layer and lower signal wiring layer, the connection of Yoo in view of Kameda and Iguchi is done through a via penetrating the module substrate, instead of a connecting pattern that wraps around a side of the upper signal wiring layer and lower signal wiring layer to reach from upper layer to lower layer in the form of a side wiring.
In similar field of LED display module as disclosed by Schwarz, the LED display module include conductive pattern connecting upper signal wiring layer to lower signal wiring layer (fig. 1, 2, paragraph 42, “display element for a video wall, also known as a video wall module”, paragraphs 44-47, “On the front side 6 of the carrier 4, a plurality of light emitting components are arranged, each in groups of three in a pixel 2 with a red LED chip 12, a green LED chip 14 and a blue LED chip 16”, “Circuit structures in the form of structured metallizations 18, 20 are arranged on the front and rear sides 6, 8 respectively. The metallizations 18, 20, especially on the front side 6, can be embodied in multilayer fashion. In this exemplified embodiment, the circuit structures comprise row and column conductor tracks 24, 22, also known as row and column contacts, by means of which the components 12, 14, 16 can be selectively driven. The row and column conductor tracks 24, 22 can be arranged in different levels. On the front side 6, alternatively or additionally also on the rear side 8, small integrated circuits, so-called micro-ICs or μICs, drivers and/or TFT electronics can be arranged next to the LED chips 12, 14, 16”), Schwarz discloses it may be advantages for conductive pattern to wraps around a side of the upper signal wiring layer and lower signal wiring layer to reach from upper layer to lower layer, instead of going through a via inside the LED module: paragraph 10, “the contact structure has the same function as a via through the carrier or panel. However, it is placed at the outer edge, which has the following advantages: no hole drilling process is required and it requires little effort, since the separation technology has to be carried out anyway. No multi-stage hole drilling process is required to achieve small contact diameters. No large area metallization is necessary for hole filling, because only the edge side is metallized”, see fig. 7-19, paragraphs 49, 63 “Contact structures 26 are arranged on the edge side 10 of display element 1. These are designed as structured metallization of the edge side 10 from the front to the rear side 6, 8 in order to connect electrically conductively with each other the metallizations 18, 20 on the front and rear side 6, 8”, in particular, contact structure 26 are disposed on side of upper signal wiring layer 18 and on side of lower signal wiring layer 20 on rear surface of display module substrate 2 to connect signals from conductive pattern such as 181 and 182 on front surface to conductive pattern 20 on rear surface.

    PNG
    media_image6.png
    480
    744
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of Schwarz, into the display device of Yoo in view of Kameda and Iguchi, such that the conductive pattern connecting upper signal wiring layer to lower signal wiring layer is implement as side wiring disposed on side of upper signal wiring layer and lower signal wiring layer instead of through via inside the substrate, to constitute a side wiring configured to connect the upper signal wiring layer to the lower signal wiring layer, such is replacement of a known element in a known device with another known element to yield a predictable result, the result would have been predictable and would provide the benefit of simplified manufacturing process (Schwarz, paragraph 10), while allowing the LED module to achieve the same function connecting signal wiring on upper layer to signal wirings to lower layer and to display image as intended.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo, in view of Iguchi, Kameda, Schwarz, and in further view of Ricks et al., US 20070001927 (hereinafter “Ricks”).
	Regarding claim 10, Yoo discloses a light emitting diode (LED) module (abstract, organic light emitting diode display), comprising: 
a glass substrate (fig. 7, substrate 111, paragraph 63, substrate 111 may be an insulating substrate formed of glass) comprising a pair of surfaces and a plurality of side surfaces surrounding the pair of surfaces (see fig. 1, 2, the OLED display device with integrated substrate, paragraphs 33-35, the display device and integrated substrate comprises a top and a bottom surfaces, and four surrounding sides, wherein the plurality of OLED pixels are provided on top surface); 
an upper layer arranged on the glass substrate so as to fix a plurality of light emitting diodes (LEDs) (fig. 1, 7, paragraph 34, 54, plurality of pixel PE each comprising a OLED) and comprising an upper signal wiring layer (Yoo, fig. 7, layers 140, 160 and 180 above glass substrate 111 and buffer layer 120, comprising signal electrodes) comprising a plurality of signal electrodes configured to supply a data signal to a plurality of LEDs and a plurality of reference electrodes configured to ground the plurality of LEDs (see fig. 7, the layers disposed above glass substrate and buffer layer 120, paragraphs 57-72, plurality of signal electrodes, i.e. source electrode 176, drain electrode 177, gate electrode 160 configured to transmit signal from data line DL to pixel electrode 71 as part of LED pixels, fig. 6, paragraphs 41, 71-73, OLED pixel comprise common/cathode electrodes 73 connected to ground, and one of conductive pattern 2603a or 2603b configured to supply ground voltage); 
	Yoo does not disclose in particular the LED module further comprising a lower layer comprising a lower signal wiring layer connected to the upper signal wiring layer, the lower signal wiring layer provided below the glass substrate.
In similar field of endeavor of LED module, Iguchi discloses:
a light emitting diode (LED) module (fig. 1, 2, 4, display device with pixel array, comprising of plurality of pixel substrate on base substrate, paragraph 91), comprising: 
an integrated substrate (fig. 4, 6, 8-11, paragraphs 97, 112, integrated substrate with pixel substrate 200, based substrate 110 and film substrate 201) comprising: a plurality of LEDs (fig. 8-11, paragraph 112, LED chips 202 to 204, see also illustrate figures below); a substrate (fig. 8, 9, 11, paragraph 112, film substrate 201); and a signal wiring layer (fig. 8, fig. 11, signal wiring layer provided around the substrate 201) provided on the substrate, the signal wiring layer comprising a plurality of signal electrodes configured to supply a data signal to the plurality of LEDs (fig. 8, signal wires connected to signals such as Ri, Gi, Bi, TR, TG, TB, TRo, Ri, Roj, paragraphs 65, 66, “Activation of the row selection signal Roj in the pixel section 3(i, j) causes the red LED chip (R-LED) 13, the green LED chip (G-LED) 14, and the blue LED chip (B-LED) 15 to emit light for a predetermined period of time at intensities corresponding to the column data signals Ri, Gi, and Bi, respectively“) and a plurality of reference electrodes configured to ground the plurality of LEDs (see illustrate fig. 8, 11 below, paragraphs 101, 156, plurality of reference electrode connected to LEDs on one end to provide ground VSS signal, reference electrode provided in via hole 215 connected to ground plate 102 in fig. 6); and 

    PNG
    media_image3.png
    649
    1016
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    882
    975
    media_image4.png
    Greyscale


a conductive pattern provided on at least one surface of the integrated substrate, and connected to at least one of the plurality of reference electrodes or a ground (see illustrated Iguchi fig. 8 below, paragraphs 101, 156, the upper surface of LED module, i.e. the claimed one surface, with conductive pattern and reference electrode connected to LEDs on one end to provide ground VSS signal, reference electrode provided in via hole 215 connected to ground plate 102 in fig. 6, paragraph 133 “allows the wiring layers 111 and 112 (first wiring member) in the surface of the base substrate 100 and the wiring patterns 206 (second wiring member) in the surface of the pixel substrate 200 to be electrically connected by the via holes 215 at the respective terminal areas 108”)).

    PNG
    media_image5.png
    914
    973
    media_image5.png
    Greyscale

wherein the signal wiring layer further comprises: an upper signal wiring layer provided between the plurality of LEDs and a first surface of a base substrate (fig. 11, the layer wherein electrodes 206, 217 are disposed, on top surface of substrate 201); and a lower signal wiring layer connected to the upper signal wiring layer and provided on a second surface of the base substrate, the second surface facing opposite to the first surface of the glass substrate (fig. 11, the layer wherein electrodes 103-105, 107 are disposed, on bottom surface of substrate 201 opposite to top surface).

    PNG
    media_image3.png
    649
    1016
    media_image3.png
    Greyscale

Both Yoo and Iguchi discloses LED modules with LED pixels driven by signal electrodes/wires. Iguchi discloses the concepts of separating signal wiring layer to an upper signal layer and a lower signal layer above and blow a base substrate. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of providing an additional lower signal wiring layer below a substrate in addition to an upper signal wiring layer, such as disclosed by Iguchi, into the display device of Yoo, such that below the glass substrate of Yoo an additional lower signal wiring layer is incorporated to provide the benefit of additional route available for various signals to be transferred, such is incorporation of a known concept into a known device to yield predictable result, and would constitute a lower layer comprising a lower signal wiring layer connected to the upper signal wiring layer, the lower signal wiring layer provided below the glass substrate.
	Yoo in view of Iguchi does not disclose a side wiring provided on at least one first side surface of the LED module and configured to connect the upper signal wiring layer to the lower signal wiring layer.
In other words, while disclosing conductive pattern connecting upper signal wiring layer and lower signal wiring layer, the connection of Yoo in view of Iguchi is done through a via penetrating the module substrate, instead of a connecting pattern that wraps around a side of the upper signal wiring layer and lower signal wiring layer to reach from upper layer to lower layer in the form of a side wiring.
In similar field of LED display module as disclosed by Schwarz, the LED display module include conductive pattern connecting upper signal wiring layer to lower signal wiring layer (fig. 1, 2, paragraph 42, “display element for a video wall, also known as a video wall module”, paragraphs 44-47, “On the front side 6 of the carrier 4, a plurality of light emitting components are arranged, each in groups of three in a pixel 2 with a red LED chip 12, a green LED chip 14 and a blue LED chip 16”, “Circuit structures in the form of structured metallizations 18, 20 are arranged on the front and rear sides 6, 8 respectively. The metallizations 18, 20, especially on the front side 6, can be embodied in multilayer fashion. In this exemplified embodiment, the circuit structures comprise row and column conductor tracks 24, 22, also known as row and column contacts, by means of which the components 12, 14, 16 can be selectively driven. The row and column conductor tracks 24, 22 can be arranged in different levels. On the front side 6, alternatively or additionally also on the rear side 8, small integrated circuits, so-called micro-ICs or μICs, drivers and/or TFT electronics can be arranged next to the LED chips 12, 14, 16”), Schwarz discloses it may be advantages for conductive pattern to wraps around a side of the upper signal wiring layer and lower signal wiring layer to reach from upper layer to lower layer, instead of going through a via inside the LED module: paragraph 10, “the contact structure has the same function as a via through the carrier or panel. However, it is placed at the outer edge, which has the following advantages: no hole drilling process is required and it requires little effort, since the separation technology has to be carried out anyway. No multi-stage hole drilling process is required to achieve small contact diameters. No large area metallization is necessary for hole filling, because only the edge side is metallized”, see fig. 7-19, paragraphs 49, 63 “Contact structures 26 are arranged on the edge side 10 of display element 1. These are designed as structured metallization of the edge side 10 from the front to the rear side 6, 8 in order to connect electrically conductively with each other the metallizations 18, 20 on the front and rear side 6, 8”, in particular, contact structure 26 are disposed on side of upper signal wiring layer 18 and on side of lower signal wiring layer 20 on rear surface of display module substrate 2 to connect signals from conductive pattern such as 181 and 182 on front surface to conductive pattern 20 on rear surface.

    PNG
    media_image6.png
    480
    744
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of Schwarz, into the display device of Yoo in view of Iguchi, such that the conductive pattern connecting upper signal wiring layer to lower signal wiring layer is implement as side wiring disposed on side of upper signal wiring layer and lower signal wiring layer instead of through via inside the substrate, to constitute a side wiring configured to connect the upper signal wiring layer to the lower signal wiring layer, such is replacement of a known element in a known device with another known element to yield a predictable result, the result would have been predictable and would provide the benefit of simplified manufacturing process (Schwarz, paragraph 10), while allowing the LED module to achieve the same function connecting signal wiring on upper layer to signal wirings to lower layer and to display image as intended.
Yoo in view of Iguchi and Schwarz does not disclose:
a conductive pattern provided on at least one second side surface of the LED module, different from the at least one first side surface, the at least one second side surface including side surfaces of the glass substrate, the upper layer, and the lower layer, the conductive pattern being connected to at least one of the plurality of reference electrodes via an electronic path that is separate from an electronic path for supplying the data signal or grounding the plurality of LEDs, wherein an electrostatic discharge(ESD) current flows to at least one of the plurality of reference electrodes or the ground through the conductive pattern, in response to an ESD.
In other words, Yoo in view of Iguchi and Schwarz does not disclose the concept of conductive pattern connected to ground are further provided on edges/sides of display device to protect the device from electrostatic discharge.
The concept of providing conductive pattern on edges/sides of display device to protect the device from electrostatic discharge, however, is known in the art, such as taught by Kameda, which discloses a “display device includes a display module, and a display panel protection member made of a conductive material. At least a part of a side surface of the display module is covered with the display panel protection member. The display panel protection member is connected to a ground potential line, and blocks static electricity from outside” (abstract), wherein sides/edges of a display device and touch panel combination are covered by conductive pattern to protect the device from electrostatic discharge, see fig. 2, 3, paragraphs 24-32 (configuration of display device), 48-52 (configuration of electrostatic protection member), sides of display device and touch panel are covered by conductive pattern connected to separate ground line through a bottom bezel plate 115b made of metal material to protect the device from electrostatic discharge. It is further noted the conductive pattern / electrostatic protective member of Kameda may be provided to avoid sides of display device wherein other signal wiring are provided (paragraphs 63-65, electrostatic protection member covers three side surfaces of the active matrix substrate 111, leaving one side surface for signal wiring).

    PNG
    media_image2.png
    575
    958
    media_image2.png
    Greyscale
 
Yoo in view of Iguchi and Schwarz discloses a LED display device with multilayer wiring substrate and electrical component (LED) mounted on surface, the wiring substrate comprising conductive pattern to provide ground connection for LED components. Kameda discloses the concept of providing conductive pattern on edges/sides of display device to protect the device from electrostatic discharge, the conductive pattern separately grounded via a metal bezel plate at bottom of display device. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known concept of providing a separate grounded bezel and providing ESD protection to electrical components mounted on wiring substrate with conductive pattern on edges/sides of the display device, such as disclosed by Kameda, into the display device of Yoo in view of Iguchi and Schwarz, such that the LED module of further incorporate a grounded bottom bezel plate made of metal material, and edges/sides areas of LED module not occupied by side wiring are covered by electrostatic protection conductive pattern connected to ground through the bezel, the result would have been predictable and would constitute a conductive pattern provided on at least one second side surface of the LED module, different from the at least one first side surface, the at least one second side surface including side surfaces of the glass substrate, the upper layer, and the lower layer, the conductive pattern being connected to at least one of the plurality of reference electrodes via an electronic path that is separate from an electronic path for supplying the data signal or grounding the plurality of LEDs, wherein an electrostatic discharge(ESD) current flows to at least one of the plurality of reference electrodes or the ground through the conductive pattern, in response to an ESD, and would provide the benefit of increased reliability and robustness of the electronic device by protection the device from electrostatic noise.
Yoo in view of Iguchi, Schwarz, and Kameda does not disclose in particular at least one layer of the LED module is laminated.
In similar field of modular display art (see Ricks abstract, tiled display elements), it is well known that display module may comprises laminated layer over display element for protection (paragraph 59, FIG. 5 is a front isometric view of a tiled display 9, wherein all of the display elements are covered by a single protective layer 30. The substantially flat nature of the tiled display allows for the tiled display to be treated as a single unit, such that additional layers, such as films, can be applied to the tiled display after assembly. Examples of layers that could be placed over the tiled display include, but are not limited to, insulation layers, barrier layers, laminate layers, and other protective coatings, alone or in any combination. Such additional layers can optionally be applied to each display element individually, or to groups of two or more display elements in a tiled display. Any added layer can cover all or a portion of one or more display elements).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of proving laminate layer to display device, such as disclosed by Ricks, into the display of Yoo in view of Iguchi, Schwarz, and Kameda, such that at least one laminate layer is provided on display surface, to constitute a light emitting diode (LED) module, in which at least one layer is laminated, such is incorporation of a known concept into a known device to yield predictable result, the result would have been predictable and would provide protective cover for the display module.

Regarding claim 13, Yoo in view of Iguchi, Schwarz, Kameda and Ricks discloses the LED module of claim 10, further comprising: at least one plate provided on a surface of the glass substrate, and connected to the conductive pattern, wherein the conductive pattern is connected to a ground through the at least one plate (see combination as made in rejection of claim 10, Kameda fig. 2, 3, paragraph 32, display module with bezel and bottom plate of metal material, with conductive pattern 201 and 202 connected to ground line through the bezel plate).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo, in view of Lee, US 20170148374 (hereinafter “Lee”), Kameda, and Ito et al, US 20080053714 (hereinafter “Ito”).
Regarding claim 16, Yoo discloses a light emitting diode (LED) module (abstract, organic light emitting diode display), comprising: 
a glass substrate (fig. 7, substrate 111, paragraph 63, substrate 111 may be an insulating substrate formed of glass) comprising a pair of surfaces and a plurality of side surfaces surrounding the pair of surfaces (see fig. 1, 2, the OLED display device with integrated substrate, paragraphs 33-35, the display device and integrated substrate comprises a top and a bottom surfaces, and four surrounding sides, wherein the plurality of OLED pixels are provided on top surface);
a plurality of light emitting diodes (LEDs) arranged on an upper surface of the glass substrate (fig. 1, 7, paragraph 34, 54, plurality of pixel PE each comprising a OLED);
a signal wiring layer electrically connected to the plurality of LEDs (see fig. 7, the layers disposed above glass substrate and buffer layer 120, paragraphs 57-72, plurality of signal electrodes, i.e. source electrode 176, drain electrode 177, gate electrode 160 configured to transmit signal);
a driving signal wiring layer (see fig. 6, fig. 7, paragraphs 58, 59, LED module comprises driving gate lines and data lines, it is required that a signal wiring layer is incorporated in the LED module to provide the driving signals); 
wherein a plurality of reference electrodes configured to ground the plurality of LEDs are included in at least one of the signal wiring layer and the driving signal wiring layer (see fig. 7, the layers disposed above glass substrate and buffer layer 120, paragraphs 57-72, plurality of signal electrodes, i.e. source electrode 176, drain electrode 177, gate electrode 160 configured to transmit signal from data line DL to pixel electrode 71 as part of LED pixels, fig. 6, paragraphs 41, 71-73, OLED pixel comprise common/cathode electrodes 73 connected to ground, and one of conductive pattern 2603a or 2603b configured to supply ground voltage); 
	Yoo does not disclose in particular the driving signal wiring layer is provided on a lower surface of the glass substrate; and 
a side wiring provided on a first side surface of the glass substrate and a second side surface of the glass substrate, the second side surface facing opposite to the first side surface, and the side wiring being configured to electrically connect the signal wiring layer to the driving signal wiring layer; 
In similar field of endeavor, Lee discloses a light emitting diode (LED) module (fig. 7, paragraph 22, display panel 1002, 1004, 1006, 1008, paragraph 76, LEDs comprising pixel electrodes PE and OLED layer 170) comprising: 
a glass substrate (fig. 2, 5, substrate 110, fig. 17, substrate S, paragraph 71, paragraph 172, substrate S may be a glass substrate) comprising a pair of surfaces and four side surfaces between the pair of surfaces (see fig. 2-8, paragraphs 28, 34, the substrate 110 and the display module overall is a rectangular substrate with top, bottom, and four edge side surfaces 112, 114, 116 and 118 between top and bottom surfaces); 
a plurality of light emitting diodes (LEDs) arranged on an upper surface of the glass substrate (paragraph 76, LEDs comprising pixel electrodes PE and OLED layer 170); a signal wiring layer electrically connected to the plurality of LEDs (fig. 2, GL and DL layer on first surface, paragraph 72, The gate lines GL and the data lines DL may be disposed on the first substrate 110, see illustrate fig. 2 below); 

    PNG
    media_image7.png
    816
    856
    media_image7.png
    Greyscale

a driving signal wiring layer provided on a lower surface of the glass substrate (fig. 3, paragraph 78, layer where driver 400 and board 200 disposed on lower surface, see illustrate fig. 2 below); a side wiring provided on a first side surface of the glass substrate and a second side surface of the glass substrate, the second side surface facing opposite to the first side surface, and the side wiring being configured to electrically connect the signal wiring layer to the driving signal wiring layer (see illustrated fig 2 above and fig. 3 below, paragraph 87, side wiring on edge side of display module to connect at least data signal from driver 400 on lower surface to data line DL on upper surface, see example configuration in fig. 8, below, paragraph 124, the overall display module include first side and second side opposite to first side, where side wiring are disposed, and third side opposite to fourth side, wherein side wiring are not disposed).

    PNG
    media_image8.png
    764
    744
    media_image8.png
    Greyscale

	
    PNG
    media_image9.png
    928
    869
    media_image9.png
    Greyscale

Both Yoo and Lee discloses LED modules with LED pixels driven by signal electrodes/wires. Lee further discloses the concepts of separating signal wiring layer to an upper signal layer and a lower signal layer above and blow the base substrate. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of providing an additional lower signal wiring layer below substrate in addition to an upper signal wiring layer, and the concept of providing side wiring around edge of glass substrate to connect upper signal wiring layer and lower signal driving layer, such as disclosed by Lee,  into the display device of Yoo, such that below the glass substrate of Yoo an additional lower signal wiring layer is incorporated and connected to upper signal wiring layer through side wiring on two sides of the glass substrate, to provide the benefit of additional route available for various signals to be transferred, such is incorporation of a known concept into a known  device to yield predictable result, and would constitute the driving signal wiring layer is provided on a lower surface of the glass substrate; and a side wiring provided on a first side surface of the glass substrate and a second side surface of the glass substrate, the second side surface facing opposite to the first side surface, and the side wiring being configured to electrically connect the signal wiring layer to the driving signal wiring layer. 
	Yoo in view of Lee and does not disclose a conductive pattern being further provided on side surfaces of the signal wiring layer and the driving signal wiring layer, and the conductive pattern being connected to a ground via an electronic path that is separate from an electronic path on the signal wiring layer and the driving signal wiring layer, and wherein an electrostatic discharge (ESD) current flows to at least one of the plurality of reference electrodes or the ground through the conductive pattern, in response to an ESD.
In other words, Yoo in view of Lee does not disclose the concept of conductive pattern connected to ground are further provided on edges/sides of display device to protect the device from electrostatic discharge.
The concept of providing conductive pattern on edges/sides of display device to protect the device from electrostatic discharge, however, is known in the art, such as taught by Kameda, which discloses a “display device includes a display module, and a display panel protection member made of a conductive material. At least a part of a side surface of the display module is covered with the display panel protection member. The display panel protection member is connected to a ground potential line, and blocks static electricity from outside” (abstract), wherein sides/edges of a display device and touch panel combination are covered by conductive pattern to protect the device from electrostatic discharge, see fig. 2, 3, paragraphs 24-32 (configuration of display device), 48-52 (configuration of electrostatic protection member), sides of display device and touch panel are covered by conductive pattern connected to separate ground line through a bottom bezel plate 115b made of metal material to protect the device from electrostatic discharge.

    PNG
    media_image2.png
    575
    958
    media_image2.png
    Greyscale
 
Yoo in view of Lee discloses a LED display device with multilayer wiring substrate and electrical component (LED) mounted on surface, the wiring substrate comprising conductive pattern to provide ground connection for LED components. Kameda discloses the concept of providing conductive pattern on edges/sides of display device to protect the device from electrostatic discharge, the conductive pattern separately grounded via a metal bezel plate at bottom of display device and extends across all wiring layers of the display device. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known concept of providing separate ground bezel and providing ESD protection to electrical components mounted on wiring substrate with conductive pattern on edges/sides of the display device, such as disclosed by Kameda, into the display device of Yoo in view Lee, such that the LED module of further incorporate a grounded bottom bezel plate made of metal material, and edges/sides areas of various wiring layers of the LED module are covered by electrostatic protection conductive pattern connected to ground through the bezel, the result would have been predictable and would constitute a conductive pattern being further provided on side surfaces of the signal wiring layer and the driving signal wiring layer, and the conductive pattern being connected to a ground via an electronic path that is separate from an electronic path on the signal wiring layer and the driving signal wiring layer, and wherein an electrostatic discharge (ESD) current flows to at least one of the plurality of reference electrodes or the ground through the conductive pattern, in response to an ESD, and would provide the benefit of increased reliability and robustness of the electronic device by protection the device from electrostatic noise.
	Yoo in view of Lee and Kameda does not discloses in particular the conductive pattern is provided on a third side surface of the glass substrate and a fourth side surface of the glass substrate that are different from the first side surface and the second side surface, the third side surface facing opposite to the fourth side surface. 
In similar field of disposing ground signal pattern on edge of circuit substrate, Ito discloses a device substrate with side signal wiring extending outside of substrate edge (fig. 1, substrate 1, with wiring pattern 8 and 9 extending outside of substrate edge), and ground pattern provided on edges wherein no side signal wiring is disposed (see illustrate fig. 1 below, paragraphs 34, 46, 55, ground pattern disposed on edges where signal wiring are not disposed)

    PNG
    media_image10.png
    884
    1019
    media_image10.png
    Greyscale

	Yoo in view of Lee and Kameda discloses circuit substrate wherein side signal wirings are disposed on first side and second side opposite to first side, and not disposed on third side and fourth side opposite to third side (see illustrate figure 8 from Lee above). Ito discloses providing ground pattern on edges of circuit substrate wherein signal wiring are not provided. It would have been obvious matter of design choice to one of ordinary skill in the art at the time of filing to incorporate the concept of disposing ground pattern around edges where signal wiring are not provide, such as disclosed by Ito, into the device of Yoo in view of Lee and Kameda, to constitute the conductive pattern is provided on a third side surface of the glass substrate and a fourth side surface of the glass substrate that are different from the first side surface and the second side surface, the third side surface facing opposite to the fourth side surface, the result would have been predictable and would result in LED module with ground conductive pattern on at least third side and fourth side to provide ground shield to LED module while allowing the LED module to achieve the same function of connecting signal wiring on upper layer to signal wirings to lower layer and to display image as intended.
Regarding claim 17, Yoo in view of Lee, Kameda and Ito discloses the LED module of claim 16, wherein the conductive pattern is electrically connected to the plurality of reference electrodes (see combination as made in rejection of claim 16, see also Yoo, fig.6, 7, paragraph 41 and Kameda, paragraph 32, both conductive pattern and reference electrodes are connected to ground).
Regarding claim 18, Yoo in view of Lee, Kameda and Ito discloses the LED module of claim 16, wherein the glass substrate has a rectangular shape, and the pair of surfaces include flat surfaces (see Yoo, fig. 1, 7, Lee fig. 2, 3, 8, LED module being rectangular with upper flat surface and lower flat surface).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Lee, Kameda and Ito, as applied in rejection of claim 16 above, and in further view of McAllister et al., US 6441625 (hereinafter “McAllister”), and Wakabayashi et al., US 20160064120 (hereinafter “Wakabayashi”).
Regarding claim 20, Yoo in view of Lee, Kameda and Ito discloses the LED module of claim 16. 
Yoo in view of Lee, Kameda and Ito does not specifically outline the conductive pattern has a capacitance larger than a capacitance of the side wiring and an impedance lower than an impedance of the side wiring.
It is noted, that the conductive pattern is configured to provide ground voltage to LED module (see claim 16, “the conductive pattern being connected to ground”).
McAllister disclose the concept of configuring ground conductive pattern of electronic device to have a large capacitance (col.2 ln. 53, ground electrode with very large capacitance).
Examiner take notice that an earth/ground source by definition has very large capacitance, and the conductive pattern of Lee, Kameda and Ito is configured to be connected to ground and provides a ground reference. It would have been obvious matter of design choice to incorporate the concept of configuring ground conductive pattern to have a large capacitance such as disclosed McAllister, into the device of Lee, Kameda and Ito, such that the capacitance of conductive pattern of Lee, Kameda and Ito is configured to has a capacitance larger than a capacitance of the side wiring, to facilitate providing an neutral/ground reference to LED module for operation of LED module. 
Yoo in view of Lee, Kameda Ito, and McAllister does not disclose in particular the conductive pattern has an impedance lower than an impedance of the side wiring.
Examiner submit that the term “impedance” interpreted without specific reference to an “impedance between two specific points” is interpreted as impedance between a point and a ground reference.
Herein the impedance of conductive pattern is interpreted as an impedance between the conductive pattern and a ground reference, impedance of the side wiring is interpreted as an impedance between the siding wiring and ground reference.  
It is noted, that the conductive pattern is configured to provide ground voltage to LED module and is already connected to ground (see analysis in rejection of claim 16).
Wakabayashi further disclose the concept of configuring shield ground line of electric wire with low impedance (paragraph 9).
Given that the conductive pattern is already connected to ground, and that the siding wiring needs to provide driving signal to pixels of LED module and has to be at least partially insulated from ground reference, it would have been obvious matter of design choice to incorporate the concept of configuring ground conductive pattern to have a low impedance such as disclosed Wakabayashi, into the device of Yoo in view of Lee, Kameda Ito, and McAllister, such that the capacitance of conductive pattern of Yoo in view of Lee, Kameda Ito, and McAllister is configured to has an impedance lower than an impedance of the side wiring, to facilitate providing an clean neutral/ground reference to LED module and to allow LED module to operate and display image as intended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEIJIE SHEN/Examiner, Art Unit 2694     

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694